ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims require:
determining, prior to the indicated resource in time, a total number of transmission repetitions of the TB based at least in part on a proximity of the resource in time to one or both of a subframe boundary and slot boundary, 
wherein the indicated resource in time occurs prior to the subframe boundary or slot boundary, and
	wherein the transmitting of the transmission repetitions of the TB are within the subframe boundary or slot boundary. 

The below identifies the closest prior art and how the art is different from the claimed invention:
YOU_327 (US20190174327) teaches SPS activation including transmitting repetitions through N subframes but does not teach the total number of repetitions based on a subframe boundary or slot boundary, wherein the transmitting of the transmission repetitions of the TB are within the subframe boundary or slot boundary. Rather, it appears upon SPS activation, the device of YOU_327 periodically transmits repetitions in a 1 repetition per subframe manner.
Di Girolamo (US20150057011) teaches repetition may be done a number of times depending on the remaining time in a subframe but does not teach an uplink grant indicating a resource in time for an initial transmission.
Blankenship (US20180198677) teaches RRC configuration where there for a number of repetitions or no repetition across a subframes but does not teach a total number of transmission repetitions of the TB based at least in part on a proximity of the resource in time to one or both of a subframe boundary and slot boundary. Further, the number of repetition transmission “across a subframe” would not within the subframe boundary or slot boundary.
TIRRONEN (US20170273113) teaches a UL grant including a time domain configuration associated with the Message 3 uplink communication. The time domain configuration may include a repetition factor that defines a number of repetitions across subframes for the Message 3 uplink communication but does not teach a total number of transmission repetitions of the TB based at least in part on a proximity of the resource in time to one or both of a subframe boundary and slot boundary and an indicated resource in time occurring prior to the subframe boundary or slot boundary. Further, the number of repetition transmission “across a subframe” would not within the subframe boundary or slot boundary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Cited References

US20150057011
US20180198677
US20190150142
US20170273113
US20200092858
US20210014005


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415